DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61-63, 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018041660 A1.
In regard to claim 61, WO 2018041660 A1 discloses a power coupler comprising: 
an input end assembly 2 including: 
an input end base 5 including a slot (the interior of 5); 
a sealing cover 7 arranged at the input end base and movable between: 
a closing position (fig. 2) at which the sealing cover 7 covers a slot port (adjacent 10) of the slot, and 
an opening position (fig. 1 and 3) at which the sealing cover 7 does not cover at least a portion of the slot port; 

a self-locking structure 11 switchable between: 
a locked state under which the self-locking structure limits the sealing cover 7 from moving towards the opening position (fig. 1 and 3), and 
an unlocked state under which the self-locking structure does not limit the sealing cover 10 from moving towards the opening position (fig. 1 and 3); and 
an output end assembly 1 separably coupled to the input end assembly 2 and including an output conductive member (not shown); 
wherein: 
when the input end assembly 2 is coupled to the output end assembly 1, the self-locking structure is in the unlocked state, the sealing cover 7 is at the opening position (fig. 1 and 3), and the output conductive member extends into the slot and is connected to the input conductive member 4 (see fig. 1 and 3); and 
when the input end assembly 2 is separated from the output end assembly 1, the output conductive member is out of the slot, the sealing cover 7 is located at the closing position (fig. 2 and 6), and the self-locking structure is in the locked state (see fig. 2 and 6).

In regard to claim 62, WO 2018041660 A1 discloses the self-locking structure 11 includes:
a stopper 13 connected to the input end base, and movable between:
a first position (toward the opposite of X direction shown in fig. 2) at which the stopper 13 stops the sealing cover 7 from moving towards the opening position (fig. 1 and 3), the stopper 13 normally staying at the first position, and
a second position (toward the X direction as shown in fig. 2) at which the stopper 13 does not stop the sealing cover 7 from moving towards the opening position (fig. 1 and 3); and


In regard to claim 63, WO 2018041660 A1 discloses the sealing cover 7 includes a limiting mesa arranged at an outer peripheral face of the sealing cover 7; and
the stopper 13 is configured to:
when being at the first position, interfere with the limiting mesa to stop the sealing cover 7 from moving towards the opening position; when being at the first position and move outwards to the second position to avoid the limiting mesa.

In regard to claim 80, WO 2018041660 A1 discloses a power coupler comprising: 
an input end assembly 2 including: 
an input end base 5 including a slot (the interior of 5); 
a sealing cover 7 arranged at the input end base and movable between: 
a closing position (fig. 2) at which the sealing cover 7 covers a slot port (adjacent 10) of the slot, and 
an opening position (fig. 1 and 3) at which the sealing cover 7 does not cover at least a portion of the slot port; 
an input conductive member 4 arranged at the input end base and connected to an external power supply; and 
a self-locking structure 11 switchable between: 
a locked state under which the self-locking structure limits the sealing cover 7 from moving towards the opening position (fig. 1 and 3), and 
an unlocked state under which the self-locking structure does not limit the sealing cover 10 from moving towards the opening position (fig. 1 and 3); and 

wherein: 
when the input end assembly 2 is coupled to the output end assembly 1, the self-locking structure is in the unlocked state, the sealing cover 7 is at the opening position (fig. 1 and 3), and the output conductive member extends into the slot and is connected to the input conductive member 4 (see fig. 1 and 3); and 
when the input end assembly 2 is separated from the output end assembly 1, the output conductive member is out of the slot, the sealing cover 7 is located at the closing position (fig. 2 and 6), and the self-locking structure is in the locked state (see fig. 2 and 6).
The recitation that the device is an ultrasonic oscillator device has not been given significant patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruebel et al. (US 2007/0212918 A1).
In regard to claim 61, Gruebel et al. discloses a power coupler comprising: 
an input end assembly B including: 
an input end base 5, 6, 8 including a slot (the interior formed by 5, 6, 8); 
a sealing cover 10 arranged at the input end base and movable between: 
a closing position (fig. 3) at which the sealing cover 10 covers a slot port (adjacent 12) of the slot, and 
an opening position (fig. 4) at which the sealing cover 10 does not cover at least a portion of the slot port; 
an input conductive member 7 arranged at the input end base and connected to an external power supply (via 6);
an output end assembly S separably coupled to the input end assembly B and including an output conductive member 2;
wherein: 
when the input end assembly B is coupled to the output end assembly S, the sealing cover 10 is at the opening position (fig. 4), and the output conductive member 2 extends into the slot and is connected to the input conductive member 7 (see fig. 4); and
when the input end assembly B is separated from the output end assembly S, the output conductive member 2 is out of the slot, the sealing cover 10 is located at the closing position (fig. 3).
	Gruebel et al. does not disclose a self-locking structure switchable between: 
a locked state under which the self-locking structure limits the sealing cover 10 from moving towards the opening position, and 
an unlocked state under which the self-locking structure does not limit the sealing cover 10 from moving towards the opening position; and 

when the input end assembly B is coupled to the output end assembly S, the self-locking structure is in the unlocked state, the sealing cover 10 is at the opening position (fig. 4), and the output conductive member 2 extends into the slot and is connected to the input conductive member 7 (see fig. 4); and 
when the input end assembly B is separated from the output end assembly S, the output conductive member 2 is out of the slot, the sealing cover 10 is located at the closing position (fig. 3), and the self-locking structure is in the locked state.
	However, Gruebel et al. disclose in para. [0060] that since the socket/plug coupling unit A, S is not self-locking, it is necessary to use corresponding external mechanical locking in order to keep the unit in the coupled state and it is of course also possible to form the socket/plug coupling unit A, S according to the invention with a self-locking mechanism.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Gruebel et al. by constructing a self-locking mechanism as stated by Gruebel et al. in order to keep the unit in the reliable coupled state.

In regard to claim 77, Gruebel et al. discloses the output end assembly S includes an output end base including:
a base main body 1; and a convex member 24 protruding from one side of the base main body 1 and configured to extend into the slot and drive the sealing cover 10 to move; and the output conductive member 2 is exposed from an outer peripheral face A of the convex member 24 and is connected to the output end base.

Allowable Subject Matter
Claims 64-76, 78 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 64, the prior art fails to provide, teach or suggest the stopper includes a limiting convex rib configured to, when the sealing cover is not mounted at the input end base, abut against the input end base to limit an angle of the stopper rotating inwards.  In regard to claim 65, the prior art fails to provide, teach or suggest the driver is rotatably connected to the input end base; the self-locking structure further includes a drive reset member connected to the input end base and configured to restore the driver to an initial position; and the output end assembly is configured to overcome a reset force of the drive reset member to enable the driver to rotate.  In regard to claim 71, the prior art fails to provide, teach or suggest the stopper includes a magnetic member; and the driver includes a magnetic driver arranged at the output end assembly.  In regard to claim 78, the prior art fails to provide, teach or suggest the convex member includes a convex rib arranged at the outer peripheral face of the convex member and extending in an axial direction of the convex member, and the convex rib being configured to drive the self-locking structure to move.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
3/24/2022

/THO D TA/Primary Examiner, Art Unit 2831